Title: James Monroe to James Madison, 3 October 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Octr 3. 1827
                            
                        
                         
                        I have recd. yours of the 24th ulto., with a copy of one from Mr Long, communicating his appointment to a
                            professorship, in the university of London, & expressing his desire to withdraw, from that, which he holds, in the
                            university of Virga., in July 1828., instead of remaining there, until July 1829. I respect highly the qualifications of
                            Mr Long, for the station which he holds, the duties of which, he has dischargd, with credit to himself, &
                            advantage to the institution, but I deem it proper to accede to his request, in the hope that we may find one, competent
                            to those duties, as he suggests, within the limits of the institution itself
                        
                            
                                
                            
                        
                    